Citation Nr: 0632627	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  03-36 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran and his spouse 


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).   

Procedural History

The veteran served on active duty from December 1967 until 
September 1971.  

In September 2002, the RO received the veteran's claim of 
entitlement to service of a back condition.  The April 2003 
rating decision denied the veteran's claim.  The veteran 
disagreed with the April 2003 rating decision and initiated 
this appeal.  The appeal was perfected by the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
December 2003.

In June 2005, the veteran presented sworn testimony during a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.  

This matter was previously before the Board in October 2005, 
at which time it was remanded to the RO via the VA Appeals 
Management Center (AMC) for additional development.  That 
development has been completed, and in August 2006, the AMC 
issued a supplemental statement of the case (SSOC) which 
continued to deny the veteran's claim.  The matter has been 
returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  The evidence of record, to include the enlistment 
physical examination, clearly and unmistakably shows that the 
veteran incurred an injury to his back prior to his entry 
into service. 

2.  The weight of the competent and probative medical 
evidence of record demonstrates that the veteran's pre-
service condition was not permanently aggravated by service 
and that his current disability is more likely than not 
related to post-service back injuries.  


CONCLUSION OF LAW

A back injury was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110,  1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  Crucially, 
the RO informed the veteran of VA's duty to assist him in the 
development of his claim in a letter dated September 27, 2002 
by which the veteran was advised of the provisions relating 
to the VCAA.  Specifically, he was advised that VA would 
obtain all evidence kept by the VA and any other Federal 
agency.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he completed 
a release form for such.  The VCAA letter specifically 
informed the veteran that for records he wished for VA to 
obtain on his behalf he must provide an adequate description 
of the records.   Moreover, the letter specifically advised 
the veteran of the elements of a successful claim of 
entitlement to service connection and of the potential 
applicability of aggravation of a preexisting condition, such 
as the veteran' pre-service back injury.  

Finally, the September 2002 VCAA letter expressly notified 
the veteran that he should describe any additional evidence 
that he thought was relevant to his claim.  The September 
2002 letter directed the veteran to "tell us if you know of 
any additional evidence that you would like us to consider 
for the condition(s) addressed by this claim."  [Emphasis as 
in the original letter].  See the September 27, 2002 VCAA 
letter at page 2.   The letter further directed the veteran 
that he could submit any such information directly to VA   
This instruction complies with the requirements of 38 C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

The veteran in this case seeks to entitlement to service 
connection.  Because a service connection claim is comprised 
of five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claims of entitlement to service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.   Moreover, any defect in notice has been 
addressed by the notice provided to the veteran in the August 
2006 SSOC which provided the veteran specific notice as to 
these elements.  

The veteran's claim of entitlement to service connection was 
denied based on a lack of evidence as to elements (2) and 
(3), current existence of a disability and relationship of 
such disability to the veteran's service.  As explained 
above, he has received proper VCAA notice as to her 
obligations, and those of VA, with respect to those two 
crucial elements.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, private treatment records 
and the veteran's testimony.   In addition, in March 2006, as 
directed in the Board's October 2005 remand, the matter was 
referred for a VA medical opinion.  The contents of that 
opinion will be discussed in greater detail below. 

Additionally, in the veteran's December 2003 substantive 
appeal, he indicated that he had been under constant care for 
his back condition beginning in May 2002.  He did not 
identify the care provider.  These records obviously have not 
yet been obtained by the VA.  In addition, the veteran 
advised that care was provided by a private hospital from 
November 2002 through February 2003.  Currently, only the 
only records obtained from the private hospital are for 
treatment in November 2002.   Therefore, in the Board's 
October 2005 remand, the Board directed the AMC to contact 
the veteran in writing and request further information 
regarding these records so that they might be obtained.  The 
AMC sent a letter requesting this information to the veteran 
on October 25, 2005.  To date, no response has been received.  

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The veteran has elected not to provide a description of the 
identified treatment records pertaining to his back.  In 
light of that choice by the veteran, VA has done its utmost 
to develop the evidence with respect to the veteran's claim.  
The Board therefore finds that the October 2005 remand 
instructions have been complied with to the extent possible.  
Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  

The Board additionally observes that the veteran and his 
representative have been provided with ample opportunity to 
submit evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2006).  As noted in the Introduction, the 
veteran presented personal testimony at a videoconference 
hearing with the undersigned Veterans Law Judge via 
videoconference hearing in June 2005.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

Presumption of soundness/aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto and was not aggravated by service.  See 
38 U.S.C.A. § 1111 (West 2002) [emphasis added].

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 
 The Court has held, however, that this presumption attaches 
only where there has been an entrance examination in which 
the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In 
VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder 
the language of [38 U.S.C. § 1111], VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service." 

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C.A. § 1153 (as opposed to that 
applicable under 38 U.S.C.A. § 1111 where the complained-of 
condition was not noted on entrance into service).  This 
statute provides that a pre-existing injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2005).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2006).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2006).

Analysis

The veteran is seeking service connection for a back 
disability.  Essentially, he contends that a back injury 
suffered during service either caused his current back 
condition or aggravated a back condition arising from a 1966 
pre-service motor vehicle accident.    

It is undisputed that the veteran currently suffers from a 
back disability.  The Board notes that a July 2002 MRI 
includes the following diagnoses:  T12-L1 right-sided 
herniated nucleus pulposus and L4-L5 right-sided foraminal 
stenosis.  Degenerative changes at L4-L5 and L5-S1 as well as 
congenital changes at the facets at the L2-L3 level were also 
noted.  The question then before the Board is the source of 
that disability.
  
As discussed above, the law states in pertinent part that a 
veteran will be considered to have been in sound condition 
when enrolled for service, except as to disorders noted at 
entrance into service.  In this case, a pre-existing back 
injury and resulting back pain were noted on the veteran's  
enlistment  Reference to a pre-service motor vehicle accident 
with back injury and ongoing back pain is contained in the 
veteran's report of medical history, which was taken at the 
time of his August 1967 entrance examination.  That report, 
which was prepared and signed by  W.R.B., M.D., states:  
"Back pain on occas[ion] [secondary to] auto accident."

The veteran has not disputed this account. Indeed, in April 
1970 the veteran again described a history of an automobile 
accident.  Examination revealed an old fracture of L2-3.  X-
rays taken at the time showed an old injury; "[n]o evidence 
of recent injury or abnormality is noted."  The veteran was 
referred for an orthopedic consultation in May 1971 in 
connection with his separation physical examination.  The 
1966 motor vehicle accident was again noted.  Finally, in the 
report of medical history taken in conjunction with the 
separation physical examination, the examiner wrote: 
"Fractured spine in 1966, no treatment given . . .'back 
trouble' [the box checked by the veteran in the report] 
refers to back injury in 1966 and subsequent occasional low 
back pain."  

The veteran himself has not subsequently contended that the 
pre-service auto accident injury to the back was not 
disclosed at the time of his entrance into service.  There is 
not of record any evidence which disputes the existence of 
the pre-service back injury.  Consequently, the statutory 
presumption of soundness on enlistment is rebutted by the 
physician's statement dated August 15, 1967.  

As stated above, in cases in which a pre-existing disability 
is identified on enlistment, such will be presumed to have 
been aggravated by active service where there is an increase 
in disability in service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A.  1153 (West 2002) ; 
38 C.F.R. § 3.306. (2006).  [The Board observes that the more 
rigorous "clear and unmistakable" standard found in 
38 U.S.C.A. § 1111 is inapplicable in this case.]    

During the veteran's service, he was treated once, in April 
1970, for complaints of back pain.  The medical report 
indicates that pain quickly resolved and the veteran returned 
to duty.  There is no reference to any other treatment for 
any back symptoms during the veteran's service.  

At the  time of the veteran's May 1971 separation from 
service, repeat x-rays of the veteran's spine were conducted 
and the question of aggravation of the pre-service injury was 
specifically addressed in the orthopedic consultation report 
referred to above.  After reviewing x-rays, the examining 
physician concluded that "there has been no progression" in 
the veteran's fracture compression.  He was determined to 
have full range of motion and was found "fit for worldwide 
duty."  

The contemporaneous medical evidence, in the form of service 
medical records, thus demonstrates that although the veteran 
had a one time flare-up of back pain during service, and that 
there was no aggravation of the pre-existing disability, 
according to the only opinion then of record, that of the 
orthopedic examiner in May 1971.  This evidence does not 
support the veteran's claim of aggravation.  
See Jensen v. Brown, 4 Vet. App. 304, 306- 07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991)  [temporary or intermittent 
flare-ups of a pre-existing disease during service are not 
sufficient to be considered aggravation of the disease unless 
the underlying condition, as contrasted to symptoms, 
worsens.]

There is no contemporaneous evidence to the contrary, not 
even the veteran's own statements from that time.  
Specifically, at his August 1967 report of veteran history 
the veteran marked "yes" for recurrent back pain, 
characterized his overall state of health as "fair" and 
reported "back pain on occasion [secondary] to auto 
accident." On April 12, 1971, incident to his separation, 
the veteran "yes" for recurrent back pain, characterized 
his overall state of health as "good", subject to 
"occasional problems with back injury".  Thus, the 
veteran's own statements indicate a static or even improving 
condition upon leaving service.

The conclusions found in the contemporaneous evidence are 
further supported by the March 2006 VA medical opinion, which 
includes a determination that the veteran's pre-service 
injury was not aggravated by service; and a November 2002 
treatment record, which attaches blame for the veteran's 
current back problems to two post-service automobile 
accidents without reference to either the 1966 motor vehicle 
accident or to the veteran's military service.  

In connection with his claim, the veteran submitted evidence 
which arguably supports his contention that his pre-service 
back injury was aggravated by service.  

First, there are the veteran's recent contentions that his 
back condition was aggravated during service.  In particular, 
he contends that in April 1970 he fell down some stairs while 
carrying an air conditioner.  He further contends that his 
back condition has given him trouble ever since service.

The evidence of record reflects the fact that the veteran is 
a trained Physician's Assistant.  This background must be 
taken into account when evaluating his own medical opinions.  
See Goss v. Brown, 9 Vet. App. 109, 114-15 (1996); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); and Rucker v. Brown,  10 
Vet. App. 67, 74 (1997) [all of which generally stand for the 
proposition that any health care professional is qualified to 
render a medical opinion.].  However, the Board may also take 
an appellant's self-interest into account is assessing the 
weight to be accorded to his self- assessment.  See Pond v. 
West, 12 Vet, App. 341, 345 (1999) [although the Board must 
take a physician-claimant's opinions into consideration, it 
may consider whether self-interest may be a factor in making 
such statements, even if the claimant herself is a health 
care professional]; see also Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [the Board may consider self interest in 
evaluating the testimony of claimants]. 

The Board notes that there is no evidence of a fall in 
veteran's service medical records.  As noted above, at the 
time of the veteran's separation from service he referred to 
a "back injury in 1966 and subsequent occasional low back 
pain."; a fall was not mentioned at any time during service, 
to include during the May 1971 orthopedic consultation.  
Common sense would dictate that the veteran would mention any 
fall at that time.  He did not.  The Board finds that the 
veteran's statement as to alleged in-service aggravation of 
his pre-service back injury, even coming as it is from a 
health care professional, is outweighed by the negative  
contemporaneous medical evidence.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran]; see 
also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence]..

Moreover, even if it is conceded for the sake of argument 
that the veteran did experience a fall during service, as 
noted above, the service medical records indicate that there 
were no residuals of that fall.  The veteran was specifically 
found to be free of any additional defect other than the pre-
service history of spinal fracture at the time of his 
separation from service.  

The veteran's recent assertions concerning the alleged 
ongoing nature of the back condition were first made many 
years after his separation from service, and in the context 
of his claim for monetary benefits with VA.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].   

In addition, and crucially, the veteran's recent contentions 
are at odds with the service medical records (which as 
discussed above show only one isolated complaint of back pain 
in service) and the post-service medical records (which show 
a history of post-service back injuries as the source of his 
current back problems).  Indeed, the veteran's current 
treatment records, specifically, the November 2002 treatment 
record, clearly indicate that the veteran's back condition 
had its genesis in post-service automobile accidents.   

The veteran has submitted a June 2005 letter opinion of T.S., 
D.O. which in essence states that the pre-service injury was 
aggravated by an in-service fall, contributing to the 
veteran's back pain.  Dr. T.O. specifically noted that the 
in-service fall was based on the veteran's "recollection" 
of same.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The June 2005 letter from Dr. T.S. relies on the veteran's 
report of the April 1970 in-service fall.  As discussed 
above, that fall that is not shown in the records, nor is it 
supported by the contemporaneous evidence, to include the 
veteran's own silence on the matter.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].  Because the June 2005 letter 
is premised on the veteran's report of history and history 
that is contradicted by the record, the Board accords the 
June 2005 letter little weight of probative value as well.     

An August 2005 opinion of J.W., D.O., although somewhat 
unclear, in essence appears to indicate that the veteran 
experienced a second back fracture in service (to L2-3 rather 
than T11-12), and that this second back fracture 
"contributed to [the veteran's] back problems".  Although 
not specifically stated, it appears that Dr. J.M. relied upon 
the veteran's report of an in-service fall, as well as 
somewhat inconsistent x-ray reports.  However, the opinion of 
Dr. J.W. suffers from the same basic flaw as that of Dr. 
T.S., namely its reliance upon a purported in-service 
accident which does not in fact appear in the contemporaneous 
service medical records or in the veteran's own statements at 
the time.           

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court recently reaffirmed that in evaluating medical opinion 
evidence, the Board may reject a medical opinion that is 
based on facts provided by the veteran that have been found 
to be inaccurate or because other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion.  The Board may not, however, disregard 
a medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran.  In this 
case, the only reference to the 1970 fall in service emanated 
from the veteran himself.  As noted above, the 
contemporaneous evidence disputes the occurrence of the April 
1970 accident.  

Also, neither treating D.O. commented on the veteran's 
medical records which clearly document a history of post-
service auto accidents, including accidents in 1984, 1985 and 
May 2002.  This is especially notable regarding the opinion 
of June 2005 opinion of Dr. T.S. in light of his prior 
November 2002 opinion, which was not offered in furtherance 
of the veteran's VA compensation claim.  Dr. T.S. noted the 
existence of post service motor vehicle accidents in 1984 and 
2002 and further unequivocally attributed all of the 
veteran's current symptomatology to those events.  

Because two favorable opinions were premised on the veteran's 
unreliable report of in-service history, the Board accords 
them no weight of probative value.      

The Board wishes to comment on the emphasis both osteopaths 
placed on inconsistent findings in the service medical 
records, which described fracture(s) at T11-12 and L2-3.  The 
D.O.s extrapolated from this that there had been two 
fractures, one due to the 1966 MVA and another due to the 
1970 
in-service fall reported to them by the veteran.  However, 
this inconsistence appears to have been a mere transcription 
error in the service medical records.  Crucially, both the 
T11-12 and L2-3 fractures were described by the same 
physician, Major R.A.G., M.D., about one year apart, in April 
1970 and May 1971.  Dr. R.A.G. gave not hint that two 
separate injuries were involved. Indeed, his May 1971 
consultation report clearly conveys that he was referring to 
the same (pre-service) fracture.  In particular, Dr. R.A.G. 
stated that "followup x-rays taken about a year later show 
that there has been no progression".  This unquestionably 
indicates that only one fracture was present on both 
occasions.  The two osteopaths' comments were based on an 
erroneous interpretation of the service medical records. 

With respect to the veteran's own nexus opinion, the Board 
similarly observes that the post-service accidents, 
particularly the one which occurred less then six months 
before his claim was initiated, were not discussed in that 
opinion.  As mentioned before, although the veteran is a 
competent source of medical evidence, the Board finds his 
opinion to be extremely selective ad self-serving and accords 
it little weight of probative value.  See Pond and Cartright, 
both supra.

In contrast, the Board places great weight of probative value 
in the March 2006 VA opinion.  This is the only opinion which 
takes into account the entire medical history, including the 
1966 motor vehicle accident, the veteran's contentions as to 
the alleged in-service fall in 1970, the service medical 
records, and the post-service motor vehicle accidents.  
Therefore, this is the only report made with a review of the 
totality of the evidence.  Based upon that review, the VA 
examiner determined that the veteran's current back 
disabilities were more likely than not the result of his 
post-service motor vehicle accidents.  The VA examiner's 
conclusion is supported by the November 2002 treatment 
opinion offered by T.S., D.O. (as noted above, later amended 
in the veteran's favor in the context of his claim for 
benefits).  

The Board places the greatest weight of probative value on 
the March 2006 medical opinion, due to its consideration of 
all of the veteran's various back injuries.  The evidence 
submitted by and on behalf of the veteran is selective, 
relying on the veteran's report of an in-service fall and 
ignoring the great weight of the evidence, in particular the 
service medical records, the veteran's own statements at the 
time, and the post-service back injuries.  Therefore, the 
weight of the probative evidence is against a finding that 
there was aggravation of the pre-service injury.  

For the reasons and bases set out above, the Board has found 
that the criteria for entitlement to service connection are 
not met.  The veteran's pre-existing condition was not 
aggravated by service.  The benefits sought on appeal are 
therefore denied.  


ORDER

Entitlement to service connection for a back disability is 
denied.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


